951 So. 2d 980 (2007)
Allangson BRUNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-324.
District Court of Appeal of Florida, Fourth District.
March 14, 2007.
Allangson Brunson, Indiantown, pro se.
No appearance required for appellee.
PER CURIAM.
The defendant appeals the denial of his motion to correct an illegal sentence. See Fla. R.Crim. P. 3.800(a). We affirm without prejudice to defendant filing a rule 1.540(a) motion to correct a scrivener's error. See Wells v. State, 796 So. 2d 1276 (Fla. 4th DCA 2001).
POLEN, FARMER and MAY, JJ., concur.